DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Response to Amendment
The amendment filed 04/12/2022 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 6287258), hereinafter Phillips, in view of Banjanin et al (US 20150327841) hereinafter, Banjanin, and Perrey (US 20190266732), hereinafter Perrey.
Regarding claim 1, Phillips teaches a method (Abstract and Claim 1) comprising:
acquiring, by an ultrasound imaging device (“the medical diagnostic ultrasound imaging system 200,” Fig. 2) including an ultrasound probe (transducer 202, Fig. 2), ultrasound image information (206, 208, Fig. 2. “The system 200 receives ultrasonic energy at a transducer 202 and displays an image with flashes suppressed on a display 222.” Col. 9, l. 27-Col. 10, l. 38);
adjusting one or more color flow (“the velocity” Col. 4, l. 62- Col. 5., l. 15) parameters 
 (“The second parameter may be replaced independently of or in conjunction with the replacement of the first parameter. For example, if flash is detected because a derived energy parameter is above a first energy threshold, the energy level and the velocity may be replaced with previous energy and velocity data, respectively” Col. 4, l. 62- Col. 5., l. 15) in response to determining that the sensed motion of the ultrasound probe exceeds the motion threshold (“Motion detection processing, including color flow processing, minimizes flashes by using higher velocity scales…Other flash suppression techniques that may be used for B-mode or motion processing imaging modes include absolute energy or magnitude thresholding, low velocity thresholding…” Col. 1, l. 49-59. “When the system detects flash at a spatial location, the system is in the flash state 104.  When the system is in the flash state, at least one parameter associated with the spatial location in the current time sequence is replaced by a corresponding previous parameter determined not to be in the flash state.  If during time period "n" parameter P1.sub.n is determined to be in the flash state, that parameter is replaced with P1.sub.n-1.” Col. 4, l. 62- Col. 5., l. 15. “The processor 206 may include thresholding algorithms that selectively null parameter estimates.” Col. 10, l. 8-10. “The averaging and conditioning processors 218A and 218B may provide further temporal and/or spatial averaging of parameter(s) and may adjust signal dynamic ranges and gains for proper display dynamic ranges.” Col. 11, l. 19-23); and
generating an ultrasound color flow image based on the acquired ultrasound image information and the one or more color flow parameters (“The color flow mapping mode predominantly utilizes color maps to display motion parameters over the B-mode images.  Different colors are often assigned to estimated motion parameters such as magnitude, energy, velocity, variance, and spectral magnitudes.”  Col. 1, l. 22-27. “The system 200 receives ultrasonic energy at a transducer 202 and displays an image with flashes suppressed on a display 222.” Col. 9, l. 27-Col. 10, l. 38).
While Phillips teaches sensing a motion of the ultrasound probe (“Color or grayscale flashes prevent accurate analysis of flow dynamics or tissue movement. Flashes are caused by movement of the transducer” Col. 1, l. 34-59. A motion of the ultrasound probe is sensed indirectly when flashes are observed), Phillips does not teach (1) sensing, by a motion sensor, a motion of the ultrasound probe; determining whether the sensed motion of the ultrasound probe exceeds a motion threshold; and
(2) processing the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold using the adjusted one or more color flow parameters, the processing the ultrasound image information including filtering out motion artifacts in the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold; the ultrasound color flow image including the processed ultrasound image information acquired when the ultrasound probe exceeds the motion threshold.
However, regarding feature (1), Banjanin discloses tracking in ultrasound for imaging and user interface, which is analogous art. Banjanin teaches sensing, by a motion sensor (201, figs. 10, 14-15, [0112]; “a combination of an accelerometer and a gyroscope is optionally mounted on a probe” [0071]), a motion of the ultrasound probe (“to determine an amount of change in movement, angle and or direction.” [0071]);
determining whether the sensed motion of the ultrasound probe exceeds a motion threshold (“In case that rotation around other two axes becomes larger than a predetermined value (e.g., 10% of rotation around Y axis), the user is warned that the created volume may be suboptimal." [0121]; “if lateral motion becomes larger than predetermined value (e.g., 10% of rotation around Y axis), the user is warned that the created volume may be suboptimal." [0122]).
Therefore, based on Banjanin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Phillips to have steps of sensing, by a motion sensor, a motion of the ultrasound probe; determining whether the sensed motion of the ultrasound probe exceeds a motion threshold, as taught by Banjanin, in order to correct the generated images by image correlation based on the generated movement signal (Banjanin: Abstract).
Regarding feature (2), Phillips modified by Banjanin does not teach processing the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold using the adjusted one or more color flow parameters, the processing the ultrasound image information including filtering out motion artifacts in the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold; the ultrasound color flow image including the processed ultrasound image information acquired when the ultrasound probe exceeds the motion threshold.
However, Perrey discloses apparatus and method for image-based control of imaging system parameters, which is analogous art. Perrey teaches processing the ultrasound image information (“data may be processed ... by the processors 116 (...Color Doppler ...) to form two- or three-dimensional image data.  For example, one or more modules may generate ... color Doppler,” [0032], Fig. 1) acquired when the ultrasound probe exceeds the motion threshold (“faster than the same or another threshold” [0057]) using the adjusted one or more color flow parameters (“the values of the parameter that are changed or set based on the monitored motion of the imaging probe… can include … a gain at which information is sensed by the probe, … a brightness,” [0017]; “color Doppler” [0032]. “The processors 116 can change the time-varying parameter of the imaging system 100 based on the motion of the imaging probe 106 to change image data that is acquired of an imaged body by the imaging probe 106." [0035]. “The processors 116 can examine the motion of the probe 106 and determine if the motion is associated with an imaging parameter and/or an amount of change in the parameter… moving the probe 106 faster than the same or another threshold …can be associated with a parameter of the imaging system 100 and/or a change to the imaging parameter.” [0057], Fig. 1), the processing the ultrasound image information including filtering out motion artifacts in the ultrasound image information (“a speckle reduction filter setting” [0017]) acquired when the ultrasound probe exceeds the motion threshold (“The parameter of the imaging system can be changed by different amounts based on the type (e.g., category) of probe motion that is detected, the speed at which the probe is moved… For example, the parameter (and the values of the parameter that are changed or set based on the monitored motion of the imaging probe) can include...a speckle reduction filter setting” [0017]. Because “the speed at which the probe is moved” is taken into consideration, the motion threshold is implicit, since not all speeds would result in the same parameter change);
the ultrasound color flow image including the processed ultrasound image information acquired (“the image data” [0068]) when the ultrasound probe exceeds the motion threshold (“The parameter of the imaging system can be changed by different amounts based on …the speed at which the probe is moved” [0017]. "The sensitivity, gain, line density … of the imaging system 100 may be decreased in value by the processors 116 while the operator is moving the probe 106 around so that the image data is not too sensitive or contain too much information to be intelligible to the operator." [0051]; “moving the probe 106 faster than the … threshold …can be associated with … a change to the imaging parameter.” [0057]. “The processors 116 can automatically change the imaging parameter…to change the image data being obtained by the probe 106" [0068]; Fig. 1).
Therefore, based on Perrey’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips and Banjanin to have steps of processing the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold using the adjusted one or more color flow parameters, the processing the ultrasound image information including filtering out motion artifacts in the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold; the ultrasound color flow image including the processed ultrasound image information acquired when the ultrasound probe exceeds the motion threshold, as taught by Perrey, in order to ensure that the ultrasound image data is not too sensitive or contain too much information to be intelligible to the operator (Perrey: [0051]). 
Regarding claim 2, Phillips as modified by Banjanin and Perrey teaches the method of claim 1.
Phillips further teaches displaying the ultrasound color flow image on a display of a computing device (“The color flow mapping mode predominantly utilizes color maps to display motion parameters over the B-mode images.  Different colors are often assigned to estimated motion parameters such as magnitude, energy, velocity, variance, and spectral magnitudes.”  Col. 1, l. 22-27. “The system 200 receives ultrasonic energy at a transducer 202 and displays an image with flashes suppressed on a display 222.” Col. 9, l. 27-Col. 10, l. 38, Fig. 2).
Regarding claim 3, Phillips as modified by Banjanin and Perrey teaches the method of claim 1.
Additionally, Phillips as modified by Banjanin and Perrey teaches that the sensing the motion of the ultrasound probe includes sensing the motion of the ultrasound probe by at least one of an accelerometer or a gyroscope (Banjanin: “a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction.” [0071]).
Therefore, based on Banjanin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips, Banjanin, and Perrey to have the sensing a motion of the ultrasound probe that includes sensing a motion of the ultrasound probe by at least one of an accelerometer or a gyroscope, as taught by Banjanin, in order to correct the generated images by image correlation based on the generated movement signal (Banjanin: Abstract).
Regarding claim 4, Phillips as modified by Banjanin and Perrey teaches the method of claim 1.
Phillips further teaches that the adjusting one or more color flow parameters includes adjusting at least one of a color flow threshold or a power threshold (“Motion detection processing, including color flow processing, minimizes flashes by using higher velocity scales…Other flash suppression techniques that may be used for B-mode or motion processing imaging modes include absolute energy or magnitude thresholding, low velocity thresholding…” Col. 1, l. 49-59. The “using higher velocity scales” means the adjusting a color flow threshold. “The averaging and conditioning processors 218A and 218B may provide further temporal and/or spatial averaging of parameter(s) and may adjust signal dynamic ranges and gains for proper display dynamic ranges.” Col. 11, l. 19-23. The adjusting of the “signal dynamic ranges” implicitly includes adjusting at least one of a color flow threshold or a power threshold). 
Regarding claim 5, Phillips as modified by Banjanin and Perrey teaches the method of claim 1.
Phillips further teaches that the adjusting one or more color flow parameters includes increasing the color flow threshold (“Motion detection processing, including color flow processing, minimizes flashes by using higher velocity scales” Col. 1, l. 49-59. The “using higher velocity scales” means increasing a color flow threshold.  “The averaging and conditioning processors 218A and 218B may provide further temporal and/or spatial averaging of parameter(s) and may adjust signal dynamic ranges and gains for proper display dynamic ranges.” Col. 11, l. 19-23. The adjusting of the “signal dynamic ranges” implicitly includes increasing or decreasing the color flow threshold).
Regarding claim 6, Phillips as modified by Banjanin and Perrey teaches the method of claim 1.
Additionally, Phillips as modified by Banjanin and Perrey teaches that the sensing a motion of the ultrasound probe (Banjanin: 100, Fig. 1) includes: 
generating by an accelerometer a first motion signal indicative of the motion of the ultrasound probe (Banjanin: “an amount of change in movement.”   [0071]); and
generating by a gyroscope a second motion signal (Banjanin: “an amount of change in …angle and or direction.”   [0071]) indicative of the motion of the ultrasound probe (Banjanin: “one or more sensors, such as accelerometers" [0049]; “a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction.”   [0071]).
Therefore, based on Banjanin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips, Banjanin, and Perrey to have the sensing a motion of an ultrasound probe that includes: generating by an accelerometer a first motion signal indicative of the motion of the ultrasound probe; and generating by a gyroscope a second motion signal indicative of the motion of the ultrasound probe, as taught by Banjanin, in order to correct the generated images by image correlation based on the generated movement signal (Banjanin: Abstract).
Regarding claim7, Phillips as modified by Banjanin and Perrey teaches the method of claim 6.
Additionally, Phillips as modified by Banjanin and Perrey teaches that the determining whether the sensed motion of the ultrasound probe exceeds the motion threshold (Banjanin: “predetermined value" [0121]-[0123]) includes:
determining whether the first motion signal exceeds a first motion threshold (Banjanin: “if lateral motion becomes larger than predetermined value (e.g., 10% of rotation around Y axis), the user is warned that the created volume may be suboptimal." [0122]); and
determining whether the second motion signal exceeds a second motion threshold (Banjanin: “In case that rotation around other two axes becomes larger than a predetermined value (e.g., 10% of rotation around Y axis), the user is warned that the created volume may be suboptimal." [0121]).
Therefore, based on Banjanin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips, Banjanin, and Perrey to have the determining whether the sensed motion of the ultrasound probe exceeds a motion threshold that includes: determining whether the first motion signal exceeds a first motion threshold; and determining whether the second motion signal exceeds a second motion threshold, as taught by Banjanin, in order to correct the generated images by image correlation based on the generated movement signal (Banjanin: Abstract).
Regarding claim 8, Phillips as modified by Banjanin and Perrey teaches the method of claim 1.
Phillips further teaches that the generating an ultrasound color flow image based on the acquired ultrasound image information and the one or more color flow parameters includes:
removing, based on the one or more color flow parameters, motion artifacts from the ultrasound color flow image (“Motion detection processing, including color flow processing, minimizes flashes by using higher velocity scales…Other flash suppression techniques that may be used for … motion processing imaging modes include absolute energy or magnitude thresholding, low velocity thresholding…” Col. 1, l. 49-59. “The aforementioned problems are solved by providing a method and apparatus for eliminating or minimizing flashes in medical diagnostic ultrasound imaging by selectively replacing parameters contaminated by a flash with prior uncontaminated parameters.” Col. 3, l. 14-24. “Parameter values include data representing motion, such as velocity, variance, acceleration and/or energy,” Col. 4, l. 51-54 “the plurality of sequential parameter values comprise energy values and the other type of parameter comprise velocity.” Claim 17).
Regarding claim 11, Phillips teaches an ultrasound imaging device (“the medical diagnostic ultrasound imaging system 200,” Fig. 2), comprising:
an ultrasound probe (transducer 202, Fig. 2);
a computer-readable memory storing color flow parameters (“The time sequence parameter processors 212A and 212B include a memory”. Col. 10, l. 34-36. “The color flow mapping mode predominantly utilizes color maps to display motion parameters over the B-mode images.  Different colors are often assigned to estimated motion parameters such as magnitude, energy, velocity, variance, and spectral magnitudes.”  Col. 1, l. 22-2 “signal dynamic ranges and gains for proper display dynamic ranges.” Col. 11, l. 19-23); and
a color flow processor (206, 210, Fig. 2), wherein the color flow processor, in use:
receives ultrasound image information acquired by the ultrasound probe (“The system 200 receives ultrasonic energy at a transducer 202 and displays an image with flashes suppressed on a display 222.” Col. 9, l. 27-Col. 10, l. 38);
accesses at least one of the color flow parameters stored in the computer-readable memory (“The processor 206 may include thresholding algorithms that selectively null parameter estimates.” Col. 10, l. 8-10. To perform thresholding, parameters have to be stored and accessible);
adjusts the at least one of the color flow parameters (“The second parameter may be replaced independently of or in conjunction with the replacement of the first parameter. For example, if flash is detected because a derived energy parameter is above a first energy threshold, the energy level and the velocity may be replaced with previous energy and velocity data, respectively” Col. 4, l. 62- Col. 5., l. 15) in response to the motion of the ultrasound probe (“Motion detection processing, including color flow processing, minimizes flashes by using higher velocity scales…Other flash suppression techniques that may be used for … motion processing imaging modes include absolute energy or magnitude thresholding, low velocity thresholding…” Col. 1, l. 49-59. “When the system detects flash at a spatial location, the system is in the flash state 104.  When the system is in the flash state, at least one parameter associated with the spatial location in the current time sequence is replaced by a corresponding previous parameter determined not to be in the flash state.  If during time period "n" parameter P1.sub.n is determined to be in the flash state, that parameter is replaced with P1.sub.n-1.” Col. 4, l. 62- Col. 5., l. 15. “The processor 206 may include thresholding algorithms that selectively null parameter estimates.” Col. 10, l. 8-10. “The averaging and conditioning processors 218A and 218B may provide further temporal and/or spatial averaging of parameter(s) and may adjust signal dynamic ranges and gains for proper display dynamic ranges.” Col. 11, l. 19-23); and
generates an ultrasound image based on the ultrasound image information and the at least one of the color flow parameters (“The color flow mapping mode predominantly utilizes color maps to display motion parameters over the B-mode images.  Different colors are often assigned to estimated motion parameters such as magnitude, energy, velocity, variance, and spectral magnitudes.”  Col. 1, l. 22-27. “The system 200 receives ultrasonic energy at a transducer 202 and displays an image with flashes suppressed on a display 222.” Col. 9, l. 27-Col. 10, l. 38).
Phillips does not teach (1) the ultrasound probe including at least one motion sensor which, in use, senses motion of the ultrasound probe;
a color flow processor coupled to the motion sensor, wherein the color flow processor, in use: receives, from the at least one motion sensor, motion information indicative of a sensed motion of the ultrasound probe;
a response to the sensed motion of the ultrasound probe exceeding a motion threshold;
(2) the color flow processor, in use, processing the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold using the adjusted one or more color flow parameters, the processing the ultrasound image information including filtering out motion artifacts in the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold; the ultrasound color flow image including the processed ultrasound image information acquired when the ultrasound probe exceeds the motion threshold.
However, regarding feature (1), Banjanin discloses tracking in ultrasound for imaging and user interface, which is analogous art. Banjanin teaches the ultrasound probe including at least one motion sensor (201, figs. 10, 14-15, [0112]; “a combination of an accelerometer and a gyroscope is optionally mounted on a probe” [0071]) which, in use, senses motion of the ultrasound probe (“to determine an amount of change in movement, angle and or direction.” [0071]); 
a color flow processor (114, 115, “a movement calculation unit 119 implemented by processing circuitry" [0113]; Figs. 10, 14-15) coupled to the motion sensor (201, Figs. 10, 14-15), wherein the color flow processor, in use: receives, from the at least one motion sensor, motion information indicative of a sensed motion of the ultrasound probe (“rotation” [0121]; “lateral motion” [0122]);
a response to the sensed motion of the ultrasound probe exceeding a motion threshold ( “In case that rotation around other two axes becomes larger than a predetermined value (e.g., 10% of rotation around Y axis), the user is warned that the created volume may be suboptimal." [0121]; “if lateral motion becomes larger than predetermined value (e.g., 10% of rotation around Y axis), the user is warned that the created volume may be suboptimal." [0122]).
Therefore, based on Banjanin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Phillips to have the ultrasound probe including at least one motion sensor which, in use, senses motion of the ultrasound probe; a color flow processor coupled to the motion sensor, wherein the color flow processor, in use: receives, from the at least one motion sensor, motion information indicative of a sensed motion of the ultrasound probe; a response to the sensed motion of the ultrasound probe exceeding a motion threshold, as taught by Banjanin, in order to correct the generated images by image correlation based on the generated movement signal (Banjanin: Abstract). In the combined invention of Phillips and Banjanin, the color flow processor, in use, adjusts the at least one of the color flow parameters in response to the motion of the ultrasound probe exceeding a motion threshold.
Regarding feature (2), Phillips modified by Banjanin does not teach the color flow processor, in use, processing the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold using the adjusted one or more color flow parameters, the processing the ultrasound image information including filtering out motion artifacts in the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold; the ultrasound color flow image including the processed ultrasound image information acquired when the ultrasound probe exceeds the motion threshold.
However, Perrey discloses apparatus and method for image-based control of imaging system parameters, which is analogous art. Perrey teaches the color flow processor (116, [0032], Fig. 1), in use, processing the ultrasound image information (“data may be processed ... by the processors 116 (...Color Doppler ...) to form two- or three-dimensional image data.  For example, one or more modules may generate ... color Doppler,” [0032], Fig. 1) acquired when the ultrasound probe exceeds the motion threshold (“faster than the same or another threshold” [0057]) using the adjusted one or more color flow parameters (“the values of the parameter that are changed or set based on the monitored motion of the imaging probe… can include … a gain at which information is sensed by the probe, … a brightness,” [0017]; “color Doppler” [0032]. “The processors 116 can change the time-varying parameter of the imaging system 100 based on the motion of the imaging probe 106 to change image data that is acquired of an imaged body by the imaging probe 106." [0035]. “The processors 116 can examine the motion of the probe 106 and determine if the motion is associated with an imaging parameter and/or an amount of change in the parameter… moving the probe 106 faster than the same or another threshold …can be associated with a parameter of the imaging system 100 and/or a change to the imaging parameter.” [0057], Fig. 1), the processing the ultrasound image information including filtering out motion artifacts in the ultrasound image information (“a speckle reduction filter setting” [0017]) acquired when the ultrasound probe exceeds the motion threshold (“The parameter of the imaging system can be changed by different amounts based on the type (e.g., category) of probe motion that is detected, the speed at which the probe is moved… For example, the parameter (and the values of the parameter that are changed or set based on the monitored motion of the imaging probe) can include...a speckle reduction filter setting” [0017]. Because “the speed at which the probe is moved” is taken into consideration, the motion threshold is implicit, since not all speeds would result in the same parameter change);
the ultrasound color flow image including the processed ultrasound image information acquired (“the image data” [0068]) when the ultrasound probe exceeds the motion threshold (“The parameter of the imaging system can be changed by different amounts based on …the speed at which the probe is moved” [0017]. "The sensitivity, gain, line density … of the imaging system 100 may be decreased in value by the processors 116 while the operator is moving the probe 106 around so that the image data is not too sensitive or contain too much information to be intelligible to the operator." [0051]; “moving the probe 106 faster than the … threshold …can be associated with … a change to the imaging parameter.” [0057]. “The processors 116 can automatically change the imaging parameter…to change the image data being obtained by the probe 106" [0068]; Fig. 1).
Therefore, based on Perrey’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips and Banjanin to have the color flow processor, in use, that processes the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold using the adjusted one or more color flow parameters, the processing the ultrasound image information including filtering out motion artifacts in the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold; the ultrasound color flow image including the processed ultrasound image information acquired when the ultrasound probe exceeds the motion threshold, as taught by Perrey, in order to ensure that the ultrasound image data is not too sensitive or contain too much information to be intelligible to the operator (Perrey: [0051]). 
Regarding claim 12, Phillips modified by Banjanin and Perrey teaches the ultrasound imaging device of claim 11.
Phillips further teaches a display (222, Fig. 2) coupled to the color flow processor, wherein the display, in use, displays the generated ultrasound color flow image (“The system 200 receives ultrasonic energy at a transducer 202 and displays an image with flashes suppressed on a display 222.” Col. 9, l. 27-Col. 10, l. 38; Fig. 2).
Regarding claim 13, Phillips modified by Banjanin and Perrey teaches the ultrasound imaging device of claim 11.
Additionally, Phillips as modified by Banjanin and Perrey teaches that the at least one motion sensor includes at least one of an accelerometer or a gyroscope (Banjanin: “a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction.” [0071]).
Therefore, based on Banjanin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips, Banjanin, and Perrey to have the at least one motion sensor that includes at least one of an accelerometer or a gyroscope, as taught by Banjanin, in order to correct the generated images by image correlation based on the generated movement signal (Banjanin: Abstract).
Regarding claim 14, Phillips modified by Banjanin and Perrey teaches the ultrasound imaging device of claim 11.
Additionally, Phillips as modified by Banjanin and Perrey teaches that the at least one motion sensor includes an accelerometer and a gyroscope (Banjanin: “a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction.” [0071]).
Therefore, based on Banjanin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips, Banjanin, and Perrey to have the at least one motion sensor that includes an accelerometer and a gyroscope, as taught by Banjanin, in order to correct the generated images by image correlation based on the generated movement signal (Banjanin: Abstract).
Regarding claim 15, Phillips modified by Banjanin and Perrey teaches the ultrasound imaging device of claim 11.
Additionally, Phillips as modified by Banjanin and Perrey teaches that the color flow processor (Banjanin: 114, 115, “a movement calculation unit 119 implemented by processing circuitry" [0113]; Figs. 10, 14-15), in use:
determines whether the sensed motion of the ultrasound probe exceeds the motion threshold (Banjanin: “In case that rotation around other two axes becomes larger than a predetermined value (e.g., 10% of rotation around Y axis), the user is warned that the created volume may be suboptimal." [0121]; “if lateral motion becomes larger than predetermined value (e.g., 10% of rotation around Y axis), the user is warned that the created volume may be suboptimal." [0122]).
Therefore, based on Banjanin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips, Banjanin, and Perrey to have the color flow processor that, in use: determines whether the sensed motion of the ultrasound probe exceeds the motion threshold, as taught by Banjanin, in order to correct the generated images by image correlation based on the generated movement signal (Banjanin: Abstract).
Regarding claim 16, Phillips modified by Banjanin and Perrey teaches the ultrasound imaging device of claim 11.
Additionally, Phillips as modified by Banjanin and Perrey teaches that the at least one motion sensor (Banjanin: 201, figs. 10, 14-15, [0112]; “a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction.” [0071]), in use:
determines whether the sensed motion of the ultrasound probe exceeds the motion threshold  (Banjanin: “In case that rotation around other two axes becomes larger than a predetermined value (e.g., 10% of rotation around Y axis), the user is warned that the created volume may be suboptimal." [0121]; “if lateral motion becomes larger than predetermined value (e.g., 10% of rotation around Y axis), the user is warned that the created volume may be suboptimal." [0122]); and
outputs the motion information indicative of the sensed motion of the ultrasound probe in response to determining that the sensed motion of the ultrasound probe exceeds the motion threshold (Banjanin: “the user is warned that the created volume may be suboptimal." [0121]).
Therefore, based on Banjanin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips, Banjanin, and Perrey to have the at least one motion sensor that, in use: determines whether the sensed motion of the ultrasound probe exceeds the motion threshold; and outputs the motion information indicative of the sensed motion of the ultrasound probe in response to determining that the sensed motion of the ultrasound probe exceeds the motion threshold, as taught by Banjanin, in order to correct the generated images by image correlation based on the generated movement signal (Banjanin: Abstract).
Regarding claim 17, Phillips teaches a system (“the medical diagnostic ultrasound imaging system 200,” Fig. 2), comprising:
an ultrasound probe (transducer 202, Fig. 2) configured to acquire ultrasound image information (“The system 200 receives ultrasonic energy at a transducer 202 and displays an image with flashes suppressed on a display 222.” Col. 9, l. 27-Col. 10, l. 38);
a computing device (206, 210, 212A-B, 214A-B, 218A-B, 220, 224; Fig. 2) coupled to the ultrasound probe, the computing device including a color flow processor (206, 210, Fig. 2) configured to:
adjust one or more color flow parameters (“The second parameter may be replaced independently of or in conjunction with the replacement of the first parameter. For example, if flash is detected because a derived energy parameter is above a first energy threshold, the energy level and the velocity may be replaced with previous energy and velocity data, respectively” Col. 4, l. 62- Col. 5., l. 15) in response to the motion of the ultrasound probe (“Motion detection processing, including color flow processing, minimizes flashes by using higher velocity scales…Other flash suppression techniques that may be used for … motion processing imaging modes include absolute energy or magnitude thresholding, low velocity thresholding…” Col. 1, l. 49-59. “When the system detects flash at a spatial location, the system is in the flash state 104.  When the system is in the flash state, at least one parameter associated with the spatial location in the current time sequence is replaced by a corresponding previous parameter determined not to be in the flash state.  If during time period "n" parameter P1.sub.n is determined to be in the flash state, that parameter is replaced with P1.sub.n-1.” Col. 4, l. 62- Col. 5., l. 15. “The processor 206 may include thresholding algorithms that selectively null parameter estimates.” Col. 10, l. 8-10. “The averaging and conditioning processors 218A and 218B may provide further temporal and/or spatial averaging of parameter(s) and may adjust signal dynamic ranges and gains for proper display dynamic ranges.” Col. 11, l. 19-23); and
generate an ultrasound color flow image based on the acquired ultrasound image information and the one or more color flow parameters (“The color flow mapping mode predominantly utilizes color maps to display motion parameters over the B-mode images.  Different colors are often assigned to estimated motion parameters such as magnitude, energy, velocity, variance, and spectral magnitudes.”  Col. 1, l. 22-27. “The system 200 receives ultrasonic energy at a transducer 202 and displays an image with flashes suppressed on a display 222.” Col. 9, l. 27-Col. 10, l. 38).
Phillips does not teach (1) at least one motion sensor coupled to the ultrasound probe, wherein the at least one motion sensor is configured to sense a motion of the ultrasound probe; a computing device coupled to the at least one motion sensor, the computing device including a color flow processor configured to: determine whether the sensed motion of the ultrasound probe exceeds a motion threshold; respond to the sensed motion of the ultrasound probe exceeding the motion threshold;
(2) a color flow processor configured to process the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold using the adjusted one or more color flow parameters, the processing the ultrasound image information including filtering out motion artifacts in the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold; the ultrasound color flow image including the processed ultrasound image information acquired when the ultrasound probe exceeds the motion threshold.
However, regarding feature (1), Banjanin discloses tracking in ultrasound for imaging and user interface, which is analogous art. Banjanin teaches at least one motion sensor coupled to the ultrasound probe (201, figs. 10, 14-15, [0112]; “a combination of an accelerometer and a gyroscope is optionally mounted on a probe” [0071]) wherein the at least one motion sensor is configured to sense a motion (“rotation” [0121]; “lateral motion” [0122]) of the ultrasound probe (“to determine an amount of change in movement, angle and or direction.” [0071]); 
a computing device (1000, Figs. 10, 14-15) coupled to the at least one motion sensor (201, Figs. 10, 14-15), the computing device including a color flow processor (114, 115, “a movement calculation unit 119 implemented by processing circuitry" [0113]; Figs. 10, 14-15) configured to:
determine whether the sensed motion of the ultrasound probe exceeds a motion threshold ( “In case that rotation around other two axes becomes larger than a predetermined value (e.g., 10% of rotation around Y axis), the user is warned that the created volume may be suboptimal." [0121]; “if lateral motion becomes larger than predetermined value (e.g., 10% of rotation around Y axis), the user is warned that the created volume may be suboptimal." [0122]);
respond to the sensed motion of the ultrasound probe exceeding the motion threshold (“the user is warned that the created volume may be suboptimal." [0122]).
Therefore, based on Banjanin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Phillips to have at least one motion sensor coupled to the ultrasound probe, wherein the at least one motion sensor is configured to sense a motion of the ultrasound probe; a computing device coupled to the at least one motion sensor, the computing device including a color flow processor configured to: determine whether the sensed motion of the ultrasound probe exceeds a motion threshold; respond to the sensed motion of the ultrasound probe exceeding the motion threshold, as taught by Banjanin, in order to correct the generated images by image correlation based on the generated movement signal (Banjanin: Abstract). In the combined invention of Phillips and Banjanin, the computing device including a color flow processor is configured to: adjust one or more color flow parameters in response to determining that the sensed motion of the ultrasound probe exceeds the motion threshold.
Regarding feature (2), Phillips modified by Banjanin does not teach a color flow processor configured to process the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold using the adjusted one or more color flow parameters, the processing the ultrasound image information including filtering out motion artifacts in the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold; the ultrasound color flow image including the processed ultrasound image information acquired when the ultrasound probe exceeds the motion threshold.
However, Perrey discloses apparatus and method for image-based control of imaging system parameters, which is analogous art. Perrey teaches a color flow processor (116, [0032], Fig. 1) configured to process the ultrasound image information (“data may be processed ... by the processors 116 (...Color Doppler ...) to form two- or three-dimensional image data.  For example, one or more modules may generate ... color Doppler,” [0032], Fig. 1) acquired when the ultrasound probe exceeds the motion threshold (“faster than the same or another threshold” [0057]) using the adjusted one or more color flow parameters (“the values of the parameter that are changed or set based on the monitored motion of the imaging probe… can include … a gain at which information is sensed by the probe, … a brightness,” [0017]; “color Doppler” [0032]. “The processors 116 can change the time-varying parameter of the imaging system 100 based on the motion of the imaging probe 106 to change image data that is acquired of an imaged body by the imaging probe 106." [0035]. “The processors 116 can examine the motion of the probe 106 and determine if the motion is associated with an imaging parameter and/or an amount of change in the parameter… moving the probe 106 faster than the same or another threshold …can be associated with a parameter of the imaging system 100 and/or a change to the imaging parameter.” [0057], Fig. 1), the processing the ultrasound image information including filtering out motion artifacts in the ultrasound image information (“a speckle reduction filter setting” [0017]) acquired when the ultrasound probe exceeds the motion threshold (“The parameter of the imaging system can be changed by different amounts based on the type (e.g., category) of probe motion that is detected, the speed at which the probe is moved… For example, the parameter (and the values of the parameter that are changed or set based on the monitored motion of the imaging probe) can include...a speckle reduction filter setting” [0017]. Because “the speed at which the probe is moved” is taken into consideration, the motion threshold is implicit, since not all speeds would result in the same parameter change);
the ultrasound color flow image including the processed ultrasound image information acquired (“the image data” [0068]) when the ultrasound probe exceeds the motion threshold (“The parameter of the imaging system can be changed by different amounts based on …the speed at which the probe is moved” [0017]. "The sensitivity, gain, line density … of the imaging system 100 may be decreased in value by the processors 116 while the operator is moving the probe 106 around so that the image data is not too sensitive or contain too much information to be intelligible to the operator." [0051]; “moving the probe 106 faster than the … threshold …can be associated with … a change to the imaging parameter.” [0057]. “The processors 116 can automatically change the imaging parameter…to change the image data being obtained by the probe 106" [0068]; Fig. 1).
Therefore, based on Perrey’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips and Banjanin to have a color flow processor configured to process the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold using the adjusted one or more color flow parameters, the processing the ultrasound image information including filtering out motion artifacts in the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold; the ultrasound color flow image including the processed ultrasound image information acquired when the ultrasound probe exceeds the motion threshold, as taught by Perrey, in order to ensure that the ultrasound image data is not too sensitive or contain too much information to be intelligible to the operator (Perrey: [0051]).
Regarding claim 18, Phillips modified by Banjanin and Perrey teaches the system of claim 17. 
Phillips further teaches that the computing device includes a display (222, Fig. 2) configured to display the generated ultrasound color flow image (“The system 200 receives ultrasonic energy at a transducer 202 and displays an image with flashes suppressed on a display 222.” Col. 9, l. 27-Col. 10, l. 38; Fig. 2).
Regarding claim 19, Phillips modified by Banjanin and Perrey teaches the system of claim 17. 
Phillips further teaches that the computing device includes a computer-readable memory configured to store the one or more color flow parameters (“The time sequence parameter processors 212A and 212B include a memory”. Col. 10, l. 34-36. “The color flow mapping mode predominantly utilizes color maps to display motion parameters over the B-mode images.  Different colors are often assigned to estimated motion parameters such as magnitude, energy, velocity, variance, and spectral magnitudes.”  Col. 1, l. 22-2 “signal dynamic ranges and gains for proper display dynamic ranges.” Col. 11, l. 19-23).
Additionally, Phillips as modified by Banjanin and Perrey teaches that the computing device includes a computer-readable memory configured to store the motion threshold (Banjanin: “Another embodiment to practice the current invention includes computer software such as programs for tracking a predetermined combination of an ultrasound probe, an operator and a patient for the ultrasound system that is loaded into a computer form a recording medium where it is stored.” [0183]. “The computer system 1201 includes a disk controller 1206 coupled to the bus 120210 control one or more storage devices for storing information and instructions, such as a magnetic hard disk 1207,” [0171], Fig. 20).
Therefore, based on Banjanin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips, Banjanin, and Perrey to have the computing device that includes a computer-readable memory configured to store the motion threshold, as taught by Banjanin, in order to correct the generated images by image correlation based on the generated movement signal (Banjanin: Abstract).
Regarding claim 20, Phillips modified by Banjanin and Perrey teaches the system of claim 17. 
Additionally, Phillips as modified by Banjanin and Perrey teaches that the at least one motion sensor includes an accelerometer and a gyroscope (Banjanin: “a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction.” [0071]).
Therefore, based on Banjanin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips, Banjanin, and Perrey to have the at least one motion sensor that includes an accelerometer and a gyroscope, as taught by Banjanin, in order to correct the generated images by image correlation based on the generated movement signal (Banjanin: Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips, Banjanin, and Perrey as applied to claim 1, and further in view of Berger et al (US 9402601), hereinafter, Berger.
Regarding claim 9, Phillips modified by Banjanin and Perrey teaches the method of claim 1.
While Phillips teaches that the adjusting one or more color flow parameters includes adjusting the color flow parameter (“Motion detection processing, including color flow processing, minimizes flashes by using higher velocity scales” Col. 1, l. 49-59. “The averaging and conditioning processors 218A and 218B may provide further temporal and/or spatial averaging of parameter(s) and may adjust signal dynamic ranges and gains for proper display dynamic ranges.” Col. 11, l. 19-23), 
wherein the generating an ultrasound color flow image includes generating an ultrasound color flow image based on the acquired ultrasound image information and the color flow parameter (“The color flow mapping mode predominantly utilizes color maps to display motion parameters over the B-mode images.  Different colors are often assigned to estimated motion parameters such as magnitude, energy, velocity, variance, and spectral magnitudes.”  Col. 1, l. 22-27. “The system 200 receives ultrasonic energy at a transducer 202 and displays an image with flashes suppressed on a display 222.” Col. 9, l. 27-Col. 10, l. 38), Phillips as modified by Banjanin and Perrey does not teach receiving a selection of a type of examination to be performed by the ultrasound imaging device; and
accessing a color flow parameter associated with the selected type of examination to perform,
wherein the adjusting one or more color flow parameters includes adjusting the accessed color flow parameter associated with the selected type of examination to perform, and
wherein the generating the ultrasound color flow image includes generating the ultrasound color flow image based on the acquired ultrasound image information and the accessed color flow parameter associated with the selected type of examination to perform.
However, Berger discloses methods for controlling an ultrasound imaging procedure and providing ultrasound images to an external non-ultrasound application via a network, which is analogous art. Berger teaches receiving a selection of a type of examination to be performed by the ultrasound imaging device (“Although the user can use the preset examination types available with the probe, the user can also create customized exam types based on the presets.  Customized exam types can include specific modifications to the preset image control setting parameters.  The user can select a customized exam type for future use without having to perform the exact settings again.  Any examination type can be customized to include the specific control settings the user wishes to use.” Col. 72, l. 12-19); and
accessing a color flow parameter (“color gain, … baseline” Col. 71, l. 64 - Col. 72, l. 1) associated with the selected type of examination to perform (“the image setting controls that are optimized for each examination type using the Color Doppler (CD) graphical user interface include: … color gain, … baseline” Col. 71, l. 64 - Col. 72, l. 1).
Therefore, based on Berger’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips, Banjanin, and Perrey to have steps of receiving a selection of a type of examination to be performed by the ultrasound imaging device; and accessing a color flow parameter associated with the selected type of examination to perform, wherein the adjusting one or more color flow parameters includes adjusting the accessed color flow parameter associated with the selected type of examination to perform, as taught by Berger, in order to facilitate Color Doppler examinations (Berger: Col. 71, l. 64 - Col. 72, l. 1). In the combined invention of Phillips, Banjanin, Perrey, and Berger, the adjusting one or more color flow parameters includes adjusting the accessed color flow parameter associated with the selected type of examination to perform, and the generating the ultrasound color flow image includes generating the ultrasound color flow image based on the acquired ultrasound image information and the accessed color flow parameter associated with the selected type of examination to perform.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips, Banjanin, and Perrey as applied to claim 1, and further in view of  Tsymbalenko et al (US 20200121294), hereinafter, Tsymbalenko.
Regarding claim 10, Phillips modified by Banjanin and Perrey teaches the method of claim 1.
Phillips modified by Banjanin and Perrey teaches accessing a motion threshold (Banjanin: “predetermined value" [0121]-[0123]), determining whether the sensed motion of the ultrasound probe exceeds the accessed motion threshold (Banjanin: “if lateral motion becomes larger than predetermined value (e.g., 10% of rotation around Y axis), the user is warned that the created volume may be suboptimal." [0122]).
Therefore, based on Banjanin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips, Banjanin, and Perrey to have steps of accessing a motion threshold, determining whether the sensed motion of the ultrasound probe exceeds the accessed motion threshold, as taught by Banjanin, in order to correct the generated images by image correlation based on the generated movement signal (Banjanin: Abstract).
 Phillips modified by Banjanin does not teach receiving a selection of a type of examination to be performed by the ultrasound imaging device; and accessing a motion threshold associated with the selected type of examination to perform, wherein the determining whether the sensed motion of the ultrasound probe exceeds the motion threshold includes determining whether the sensed motion of the ultrasound probe exceeds the accessed motion threshold associated with the selected type of examination to perform.
However, Tsymbalenko discloses methods and systems for motion detection and compensation in medical images, which is analogous art. Tsymbalenko teaches receiving a selection of a type of examination (“a heart … a liver” [0048]) to be performed by the ultrasound imaging device (“As explained above with respect to FIG. 1, the ultrasound system may be configured to operate in one or more imaging modes and/or process acquired image information in one or more modes depending on the ultrasound exam being conducted… The determination of which imaging mode(s) is currently being employed may be based on user input (e.g., an operator of the ultrasound system may enter user input via a user interface (such as user interface 115 of FIG. 1) indicating which imaging mode(s) are to be utilized)” [0054]); and
accessing a motion threshold (“motion score threshold” [0048]) associated with the selected type of examination to perform (“If the motion scores are relative levels of motion, a motion score other than "no motion" may be above the threshold (e.g., all of low, medium, and high motion scores may be above the threshold)…the motion score threshold may change depending on the type of detected object. For example, a heart may have a different motion score threshold than a liver” [0048]. Here, the selected type of examination is an examination of the heart or the liver).
Therefore, based on Tsymbalenko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Phillips, Banjanin, and Perrey to have steps of receiving a selection of a type of examination to be performed by the ultrasound imaging device; and accessing a motion threshold associated with the selected type of examination to perform, as taught by Tsymbalenko, in order to change a motion threshold depending on the type of detected object (Tsymbalenko: [0048]). In the combined invention of Phillips, Banjanin, Perrey, and Tsymbalenko, the determining whether the sensed motion of the ultrasound probe exceeds the motion threshold includes determining whether the sensed motion of the ultrasound probe exceeds the accessed motion threshold associated with the selected type of examination to perform.

Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but are not persuasive. 

Response to the 35 U.S.C. §103 rejection arguments on pages 7-10 of the REMARKS.
Claims 1-20
The Applicant argues that “Phillips fails to teach or suggest "generating an ultrasound color flow image . .. the color flow image including the processed ultrasound image information acquired when the ultrasound probe exceeds the motion threshold," as recited by Applicant's independent claim 1.” (Pages 7-9). This argument is moot because Perrey teaches the ultrasound color flow image including the processed ultrasound image information acquired (“the image data” [0068]) when the ultrasound probe exceeds the motion threshold (“The parameter of the imaging system can be changed by different amounts based on …the speed at which the probe is moved” [0017]. "The sensitivity, gain, line density … of the imaging system 100 may be decreased in value by the processors 116 while the operator is moving the probe 106 around so that the image data is not too sensitive or contain too much information to be intelligible to the operator." [0051]; “moving the probe 106 faster than the … threshold …can be associated with … a change to the imaging parameter.” [0057]. “The processors 116 can automatically change the imaging parameter…to change the image data being obtained by the probe 106" [0068]; Fig. 1). The Applicant argues that “nowhere does Perrey teach or suggest that the processing the ultrasound image information includes filtering out motion artifacts in the ultrasound image information acquired when the ultrasound probe exceeds the motion threshold." Rather, Perrey is completely silent with respect to at least this feature of Applicant's claim 1.” (Page 8). Examiner respectfully disagrees and notes that Perrey teaches the processing the ultrasound image information including filtering out motion artifacts in the ultrasound image information (“a speckle reduction filter setting” [0017]) acquired when the ultrasound probe exceeds the motion threshold (“The parameter of the imaging system can be changed by different amounts based on the type (e.g., category) of probe motion that is detected, the speed at which the probe is moved… For example, the parameter (and the values of the parameter that are changed or set based on the monitored motion of the imaging probe) can include...a speckle reduction filter setting” [0017]. Because “the speed at which the probe is moved” is taken into consideration, the motion threshold is implicit, since not all speeds would result in the same parameter change). Similar arguments apply to the rejected independent claims 11 and 17. The dependent claims are not allowable because the respective base claims are not allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793         

/YI-SHAN YANG/Acting SPE, Art Unit 3793